Exhibit 10.1











































AGREEMENT AND PLAN OF MERGER




by and among




DMH INTERNATIONAL, INC.,

DMH ACQUISITION SUBSIDIARY, LLC




and




VIRTUAL PHYSICIAN’S NETWORK, INC







July 22, 2014





















































--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of the
22nd day of July, 2014, by and among DMH INTERNATIONAL, INC., a Nevada
corporation (“Parent”), DMH ACQUISITION SUBSIDIARY, LLC, a Florida corporation
(“Merger Sub”), VIRTUAL PHYSICIAN’S NETWORK, INC., a Florida corporation
(“Company”).

RECITALS:




A.

Parent intends to acquire the Company through the merger (the “Merger”) of
Company with Merger Sub, with the corporate existence of the Company continuing
and surviving the consummation of the Merger;

B.

At the effective time of the Merger, all of the shares of capital stock of the
Company held by the shareholders of the Company will be converted into and
exchanged for the right to receive convertible preferred stock of the Parent,
which is convertible into forty percent (40%) of the issued and outstanding
shares of common stock of Parent;

C.

The shareholders of the Company are each an “accredited investor” as that term
is defined by Rule 501(a) of Regulation D promulgated under the Securities Act
of 1933, as amended (the “Securities Act”);

D

The respective Boards of Directors of Parent, Merger Sub, and the Company have
approved the Merger of the Company and Merger Sub; and

E.

It is intended that, for federal income tax purposes, the Merger will qualify as
a reorganization under the provision of [Section 368(a)] of the Code.

Now, therefore, in consideration of and in reliance upon the mutual
representations, warranties and covenants set forth in this Agreement, the
parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1

Definitions.  Certain terms used in this Agreement shall have the meanings set
forth in Article 12, or elsewhere herein as indicated in Article 10.

1.2

Accounting Terms.  Accounting terms used in this Agreement and not otherwise
defined herein shall have the meanings attributed to them under GAAP.

ARTICLE 2

TRANSACTION AND TERMS OF MERGER

2.1

Merger.  Subject to the terms and conditions of this Agreement, at the Effective
Time, Company shall merge with Merger Sub in accordance with the provisions of
Florida Business Corporation Act (“FCBA”).  The Company shall be the surviving
company (the “Surviving Company”) resulting from the Merger and shall continue
to be governed by the laws of the State of Florida.  The Merger shall be
consummated pursuant to the terms of this Agreement, which has been approved and
adopted by the respective Boards of Directors of Parent, Merger Sub, and the
Company.

2.2

Time and Place of Closing.  The consummation of the transactions contemplated
hereby (the “Closing”) will take place at the offices of Roetzel & Andress, LPA,
at 350 East Las Olas Blvd., Suite 1150, Fort Lauderdale, FL 33301, or at such
other place as Parent and Company may agree in writing.  The date on which the
Closing occurs is referred to herein as the “Closing Date.”  The transfers and
deliveries described in this Agreement shall be mutually interdependent and
shall be regarded as occurring simultaneously, and, notwithstanding any other
provision of this Agreement, no such transfer or delivery shall become effective
or shall be deemed to have occurred until all of the other transfers and
deliveries provided for in this Agreement shall also have occurred or have been
waived.  Such transfers and deliveries shall be deemed to have occurred and the
Closing shall be effective as of the commencement of business of the Company on
the Closing Date.

2.3

Effective Time.  The Merger and the other transactions contemplated by this
Agreement shall become effective on the date and at the time a Certificate of
Merger reflecting the Merger shall become effective with the Secretary of State
of the State of Florida (the “Effective Time”).

2.4

Merger Consideration.  The aggregate consideration to be paid in the Merger in
exchange for all of the issued and outstanding shares of common stock of the
Company (the “Shares”) shall be ten million (10,000,000) shares of convertible
preferred stock of Parent, which is convertible into forty percent (40%) of the
issued and outstanding shares of common stock of Parent on a fully diluted basis
(the “Equity Consideration”).





--------------------------------------------------------------------------------




ARTICLE 3

EFFECT OF THE MERGER

3.1

Effect of the Merger.  At the Effective Time, (i) the Company will merge with
the Merger Sub and the separate existence of Merger Sub shall cease and (ii) the
Articles of Incorporation and bylaws of the Company in effect immediately prior
to the Effective Time shall be the Articles of Incorporation and bylaws of the
Surviving Company until duly amended or repealed.  From and after the Effective
Time, the Articles of Incorporation and bylaws of the Merger Sub shall be null
and void and of no further force and effect.  At the Effective Time, the effect
of the Merger shall be as provided in the applicable provisions of the FCBA.
 Without limiting the foregoing, at and after the Effective Time, the Surviving
Company shall possess all of the rights, privileges, powers and franchises, and
subject to all of the restrictions, disabilities and duties, of each of Merger
Sub and the Company.

3.2

Director and Officers.  The Board of Directors of the Surviving Company from and
after the Effective Time shall be George England, Rik Deitsch and Jason Barry
until such time as removed or replaced, and the officers of the Surviving
Company shall be George England as Chief Executive Officer, Rik Deitsch as
Principal Accounting Officer and as Secretary, until such time as removed or
replaced, together with such additional persons as may thereafter be elected.

3.3

Conversion of Shares.  At the Effective Time, by virtue of the Merger and
without any action on the part of Parent or Company, or any other party, the
issued and outstanding shares of common stock of the Company issued and
outstanding immediately prior to the Effective Time, shall automatically be
converted into the right to receive, in the aggregate, the Equity Consideration
ten million (10,000,000) shares of Preferred Stock for all shares of Company
common stock).  Until surrendered for exchange in accordance with Section 3.3,
each certificate theretofore representing shares of common stock of the Company
shall from and after the Effective Time represent for all purposes only the
right to receive the Equity Consideration.  Each share of common stock of Merger
Sub issued and outstanding immediately prior to the Effective Time that is owned
by Parent shall be converted into and become one newly issued, fully paid and
non-assessable share of common stock of the Surviving Company.

3.4

Treatment of Options and Warrants and Corporate Actions.  At the Effective Time,
each Option and Warrant that is outstanding and unexercised immediately prior to
the Effective Time, whether or not then vested or exercisable, shall be, by
virtue of the Merger and without any action on the part of Parent, Merger Sub,
the Company, the optionholder or any other Person, cancelled and each
optionholder shall cease to have any rights with respect thereto.  At or prior
to the Effective Time, the Company, and its Board of Directors, shall adopt any
resolutions and take any actions necessary to effectuate the provisions of
Section 3.4.

3.5

Dissenting Shares.  Notwithstanding any provision of this Agreement to the
contrary, including Section 3.5, Shares issued and outstanding immediately prior
to the Effective Time (other than Shares cancelled in accordance with Section
3.3) and held by a holder who has not voted in favor of adoption of this
Agreement or consented thereto in writing and who has properly exercised
appraisal rights of such Shares in accordance with Section 607.1301 of the FCBA
(such Shares being referred to collectively as the "Dissenting Shares" until
such time as such holder fails to perfect or otherwise loses such holder's
appraisal rights under the FCBA with respect to such Shares) shall not be
converted into a right to receive a portion of the Equity Consideration, but
instead shall be entitled to only such rights as are granted by Section 607.1301
 of the FCBA; provided, however, that if, after the Effective Time, such holder
fails to perfect, withdraws or loses such holder's right to appraisal pursuant
to Section 607.1301  of the FCBA or if a court of competent jurisdiction shall
determine that such holder is not entitled to the relief provided by Section
607.1301  of the FCBA, such Shares shall be treated as if they had been
converted as of the Effective Time into the right to receive the portion of the
Equity Consideration, if any, to which such holder is entitled pursuant to
Section 3.5, without interest thereon. The Company shall provide Parent prompt
written notice of any demands received by the Company for appraisal of Shares,
any withdrawal of any such demand and any other demand, notice or instrument
delivered to the Company prior to the Effective Time pursuant to the FCBA that
relates to such demand, and Parent shall have the opportunity and right to
direct all negotiations and proceedings with respect to such demands. Except
with the prior written consent of Parent, the Company shall not make any payment
with respect to, or settle or offer to settle, any such demands.

(a)

Prior to the Effective Time, Parent shall appoint an exchange agent reasonably
acceptable to the Company (the "Exchange Agent") to act as the exchange agent in
the Merger.

(b)

As promptly as practicable following the date hereof and in any event not later
than ten (10) Business Days thereafter, the Exchange Agent shall mail to each
holder of Company Common Stock a letter of transmittal (a "Letter of
Transmittal") and instructions for use in effecting the surrender of
Certificates in exchange for the applicable portion of Equity Consideration. The
Exchange Agent shall, no later than the later of (i) the Closing Date or (ii)
ten (10) Business Days after receipt of a certificate, together with a Letter of
Transmittal duly completed and validly executed in accordance with the
instructions thereto, and any other customary documents that the Exchange Agent
may reasonably require in connection therewith, pay to the holder of such
certificate a cash amount as provided herein with respect to such certificate so
surrendered and the certificate shall forthwith be

2




--------------------------------------------------------------------------------

cancelled. Unless otherwise provided herein, no interest shall be paid or shall
accrue on any cash payable upon surrender of any certificate. Until so
surrendered, each outstanding certificate that prior to the Effective Time
represented shares of Company Common Stock (other than Dissenting Shares) shall
be deemed from and after the Effective Time, for all purposes, to evidence the
right to receive the portion of the Equity Consideration as provided herein. If
after the Effective Time, any certificate is presented to the Exchange Agent, it
shall be cancelled and exchanged as provided in this Section 3.5.

(c)

If any portion of the Equity Consideration is to be paid to a Person other than
the Person in whose name the surrendered certificate is registered, it shall be
a condition to such payment that (i) such certificate shall be properly endorsed
or shall otherwise be in proper form for transfer, and (ii) the Person
requesting such payment shall pay to the Exchange Agent any transfer or other
tax required as a result of such payment to a Person other than the registered
holder of such certificate or establish to the reasonable satisfaction of the
Exchange Agent that such tax has been paid or is not payable.

(d)

Any portion of the Equity Consideration that remains unclaimed by the
Stockholders twelve (12) months after the Effective Time shall be returned to
Parent, upon demand, and any such Stockholder who has not exchange Certificates
for the Equity Consideration in accordance with this Section 3.5 prior to that
time shall thereafter look only to Parent for payment of the Equity
Consideration.

(e)

Any portion of the Equity Consideration made available to the Exchange Agent in
respect of any Dissenting Shares shall be returned to Parent, upon demand.

3.6

Withholding Rights.  Each of the Exchange Agent, Parent, Merger Sub and the
Surviving Company shall be entitled to deduct and withhold from the
consideration otherwise payable to any Person pursuant to this Article 3 such
amounts as may be required to be deducted and withheld with respect to the
making of such payment under any provision of tax law. To the extent that
amounts are so deducted and withheld by the Exchange Agent, Parent, Merger Sub
or the Surviving Company, as the case may be, such amounts shall be treated for
all purposes of this Agreement as having been paid to the Person in respect of
which the Exchange Agent, Parent, Merger Sub or the Surviving Company, as the
case may be, made such deduction and withholding.

3.7

Lost Certificates.  If any certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such certificate to be lost, stolen or destroyed and, if required by Parent, the
posting by such Person of a bond, in such reasonable amount as Parent may
direct, as indemnity against any claim that may be made against it with respect
to such certificate, the Exchange Agent shall issue, in exchange for such lost,
stolen or destroyed certificate, the Equity Consideration to be paid in respect
of Shares formerly represented by such certificate as contemplated under this
Article 3.

3.8

Equity Consideration.  All of the shares of Preferred Stock that comprise the
Equity Consideration and the shares of common stock issuable upon conversion of
the Preferred Stock will be duly authorized and validly issued, will be fully
paid and nonassessable, and will be issued in compliance with all applicable
federal and state securities laws and any preemptive rights, rights of first
refusal, or similar rights of any Person.  Upon the Effective Time, Shareholders
of the Company will own the shares of common stock comprising the Equity
Consideration free and clear of all Liens.

3.9

Merger Sub Status.   Merger Sub has never conducted any business and has not
assumed or incurred, in any respects, any liabilities of any kind whatsoever.
Merger Sub has no assets.

ARTICLE 4

COMPANY REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

Company represents and warrants to Parent that, except as otherwise set forth in
Section 4 to this Agreement, the following statements contained in this Article
4 are true and correct as of the Effective Time:

4.1

Organization and Good Standing.  The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Florida.
 The Company has made available to complete and accurate copy of the Articles of
Incorporation and the By-Laws of the Company, including all amendments thereto.
 The Company has all requisite corporate power and authority to own and lease
its assets as they are now being owned and leased, respectively, and to operate
its business as it is now being operated.  The Company is duly qualified or
licensed to do business as a foreign corporation in, and is in good standing in,
each jurisdiction in which the nature of its business or the ownership of its
properties requires it to be so qualified or licensed, except where the failure
to be so qualified or licensed would not have a material adverse effect on the
business, operations or financial condition of the Company. A complete and
accurate list of (i) all directors and officers of the Company, (ii) all bank,
payroll and securities brokerage accounts of the Company, designating all
authorized signors for each such account, and (iii) all powers of attorney
granted by the Company which are currently in effect has been provided to Parent
Company.

4.2

Capital Stock.  The total authorized capital stock of the Company is 100,000,000
common shares. .  Of such authorized shares, the total number of shares issued
and outstanding is approximately 17,500,000, and all of such issued and
outstanding shares are owned of record and beneficially by Seller. All of the
Shares have been duly authorized and validly issued, are




3




--------------------------------------------------------------------------------

fully paid and non assessable, and have been issued in compliance with (and
since issuance, have not been transferred except in compliance with) all
applicable federal and state securities laws and any preemptive rights, rights
of first refusal, or similar rights of any Person. There does not exist nor is
there outstanding any security or other right granted or issued to any Person by
the Company or by Shareholder to cause the Company to issue or sell, or to cause
Shareholder to sell, any shares of capital stock of the Company to any Person
(including, but not limited to, any warrant, stock option, convertible debt
obligation, subscription for stock or securities convertible into stock of the
Company, or any other similar right, security, instrument or agreement).  Upon
consummation of the Closing and the Effective Time, Parent will own the Shares
free and clear of all Liens, except for those Liens created or permitted to
occur by Parent.  

4.3

Subsidiaries; Other Ventures. The Company does not own, of record or
beneficially, any stock or other equity ownership interest in any other
corporation or other business entity, has no obligation (whether fixed, accrued
or contingent) to purchase or acquire any such stock or other equity ownership
interest, and is not a partner or member in any partnership, limited liability
company or other business entity.

4.4

Noncontravention.  The execution, delivery and performance of this Agreement by
Company and the consummation of the transactions contemplated hereby will not
violate any Law by which the Company or any of its assets is bound, and will not
result in a breach or violation of, or constitute a default under, or result in
a loss of any material benefit under, or give rise to a right of any party to
accelerate, amend, suspend, renegotiate, modify, terminate or rescind, any
material contract, agreement, instrument or indenture to which Company is a
party or to which any asset of Company is subject.

4.5

Financial Statements.  The Company has provided to Parent Company correct and
complete copies of the balance sheet, income statement and statement of cash
flows of the Company, as of and for each of the two (2) most recent fiscal years
of the Company (collectively, the “Company Year-End Financial Statements”), and
of the balance sheet and income statement of the Company as of and for the three
(3) month period ended March 31, 2014 (the “Interim Financial Statements”).  The
balance sheets of the Company dated December 31, 2013 which is included in the
Company Year-End Financial Statements is hereinafter referred to as the
“Year-End Balance Sheet”.  The balance sheets of the Company dated March 31,
2014 which is included in the Interim Financial Statements is hereinafter
referred to as the “Company Interim Balance Sheet.”  The Company Year-End
Financial Statements and the Interim Financial Statements were prepared from the
books of account of the Company and present fairly the financial position of the
Company at the dates indicated and the results of their respective operations
and cash flows for each of the periods indicated in conformity with GAAP.  The
books of account of the Company accurately reflect all items of income and
expense (including, but not limited to, accruals) and all assets and liabilities
of the Company in accordance with normal accrual accounting practices, subject
to customary year-end adjustments of a normal, recurring type which would not be
material in the aggregate.

4.6

No Material Adverse Change.  Since the date of the Company Interim Balance Sheet
there has not been any material adverse change in the business, operations,
properties, assets or condition of the Company, and, to Company’s knowledge, no
event has occurred or circumstance exists that would reasonably be expected to
result in such a material adverse change.

4.7

Absence of Undisclosed Liabilities.  The Company does not have any undisclosed
liabilities, whether currently due, accrued, contingent, unknown or otherwise.
All liabilities have been provided in the Financial Statements to the Parent.

4.8

Absence of Certain Changes or Events. The Company has been operated only in the
ordinary course of business on a basis consistent with past practice and:

(a)

there has not occurred any change in the business or financial condition of the
Company that has resulted or, to Company’s knowledge, is reasonably likely to
result, in a material adverse effect on the business, financial condition,
results of operations or properties of the Company;

(b)

there has not been any change in any accounting policies or practices of the
Company, including, without limitation, practices with respect to the payment of
accounts payable, the collection of accounts receivable, or the timing of such
payments or collections;

(c)

the Company has not declared or paid any dividend or other distribution in cash
or in property on or in respect of, and has not repurchased or redeemed any
shares of its capital stock or any options, warrants or other rights to purchase
such stock;

(d)

the Company has not sold, transferred or subjected to any Lien, nor committed to
sell, transfer or subjected to any Lien, any tangible or intangible assets
having a current book value in excess of $5,000 individually or in excess of
$25,000 in the aggregate, except for sales of inventory in the ordinary course
of business, and except for Permitted Liens;

(e)

the Company has not purchased or leased, nor committed to purchase or lease, any
asset for more than $5,000 individually or in excess of $25,000 in the
aggregate;




4




--------------------------------------------------------------------------------




(f)

the Company has not canceled any debts in excess of $10,000 owed to it or
released any claims possessed by it other than in the ordinary course of
business, except for any debts or claims for which adequate reserves had been
established in the Year-End Balance Sheet or in the Company Interim Balance
Sheet;

(g)

the Company has not suffered any theft, damage, destruction or loss of or to any
tangible asset or assets having a fair market value in excess of $5,000
individually or in the aggregate;

(h)

the Company has not made, granted, accrued or committed to make, grant or accrue
any loan or bonus, or any wage, salary or compensation increase, any director,
officer, employee or consultant, or any increase in any amounts payable under
any employee benefit plan or arrangement, and the Company has not amended or
terminated any existing employee benefit plan or arrangement or adopted any new
employee benefit plan or arrangement;

(i)

the Company has not made or committed to make, or incurred any obligation to
make, any loan or contribution to the capital of any Person;

(j)

the Company has not performed or entered into any transaction with any of its
Affiliates on terms less favorable to the Company in any material respect than
would be obtainable at the time in a comparable transaction with a Person who is
not such an Affiliate; and

(k)

the Company has not entered into any agreement, whether written or oral, to do
any of the foregoing.

4.9

Company Taxes.  All Tax returns, reports and declarations (collectively,
“Company Tax Returns”) required by any governmental authority of any
jurisdiction to be filed by or on behalf of the Company in connection with the
properties, business, income, expenses, net worth or corporate status of the
Company have been timely filed, and the returns which have been filed reflect
accurately all liability for Company Taxes for the periods covered thereby.  All
taxes and governmental charges, including, without limitation, interest and
penalties (collectively, “Company Taxes”) due in connection with the properties,
business, income, expenses, net worth or corporate status of the Company have
been paid, other than Company Taxes which are not yet due or which, if due, are
not delinquent, or are being contested in good faith, or have not been finally
determined and for which, in any case, adequate reserves have been established
on the Company Interim Balance Sheet.  There are no Tax claims, audits or
proceedings pending or, to Company’s knowledge, threatened in connection with
the properties, business, income, expenses, net worth or corporate status of the
Company.  There are not currently in force any extensions of time with respect
to the date on which the Company Tax Return is or was due to be filed by or on
behalf of the Company, or any waivers or agreements for the extension of time
for the assessment or payment of any Tax.  All Company Taxes which the Company
has been required to collect or withhold have been duly collected or withheld
and, to the extent required when due on or before the Closing Date, have been or
will be duly paid to the proper taxing authority.  All deficiencies asserted by
the IRS or any other taxing authority have been finally paid or settled, and no
Company has received any notice from the IRS or any other taxing authority
asserting any deficiency which, by application of similar principles, reasonably
could be expected to result in a deficiency for any other period not covered by
such assertion.

4.10

Employees.  The Company has withheld or collected from its employees the amount
of all Company Taxes required to be withheld or collected therefrom and has paid
the same when due to the proper governmental authorities.  There are no pending
or, to Company’s knowledge, threatened controversies, grievances or claims by
any employee or former employee of the Company with respect to his employment or
any compensation or benefits incident thereto, including, but not limited to,
claims of sexual harassment, unlawful discrimination or claims arising under
workers’ compensation laws.  The Company has never been a party to, nor does it
have any liability as a successor or otherwise under, any collective bargaining
agreement, and, to Company’s knowledge, there has never been any attempt by a
labor organization to organize the Company’s employees into a collective
bargaining unit. The Company has provided a complete list of (i) all current
active duty employees of the Company and their current rate of compensation, and
(ii) all current and former employees of the Company who are on leave or
otherwise off work but subject to a right to return to work, and their rate of
compensation in the event of their return to work (the “Company Scheduled
Employees”).  The Company is in compliance with all federal and state laws
respecting employment and employment practices, terms and conditions of
employment, wages and hours, employment of aliens, employment of individuals
with disabilities, and nondiscrimination in employment, and is not engaged in
(nor has the Company received any notice alleging that it is engaged in) any
illegal or unfair labor or employment practice.

4.11

Company Employee Benefit Plans.  The Company does not have any Employee Benefit
Plan.

4.12

Environmental, Health and Safety Matters.  

(a)

The Company has been and is in compliance with all applicable Environmental,
Health and Safety Laws.  

4.13

Permits; Compliance with Laws.  The Company has been for the past five (5) years
and is currently in material compliance with all applicable Laws and possesses
all licenses, permits, authorizations and certificates from any governmental
authority which are required under any applicable Law with respect to the
operation of its business as presently conducted.  Neither Company nor Seller
has received any written notice or allegation alleging any noncompliance by the
Company with any applicable Law.




5




--------------------------------------------------------------------------------




4.14

Real and Personal Properties.

(a)

Real Property.  The Company does not own any Real Property.

(b)

Real Property Leases.  The Company does not have any Property Leases.

4.15

Company Intellectual Properties.  The Company has provided a list of (i) all
Company Intellectual Property Assets, including an indication whether the
Company Intellectual Property Assets are owned by the Company, or a third party,
and (ii) each license, agreement or other arrangement (written or oral) relating
to the Company Intellectual Property Asset to which the Company is a party.
 Except as set forth on Section 4.17, the Company is the record owner of all
right, title and interest in and to the Company Intellectual Property Asset,
free and clear of all Liens, and the transactions contemplated by this Agreement
will not alter or otherwise impair such ownership in or right to use the Company
Intellectual Property Asset.  The Company Intellectual Property Assets do not
infringe upon the proprietary rights of any other Person, whether or not
registered, patented or copyrighted.  To the Company’s knowledge, no Person is
infringing upon or improperly using the Company Intellectual Property Asset.
 There are no claims pending and to Seller’s knowledge, no threatened claims,
with respect to the Company’s or any other Person’s ownership of the Company
Intellectual Property Assets nor is there the Company Intellectual Property
Asset subject to any outstanding order, decree, judgment, stipulation,
injunction, written restriction or agreement restricting the scope or use
thereof.

4.16

Material Contracts.  The Company has provided lists all of the agreements or
contracts (whether in writing or oral) to which the Company is a party or
pursuant to which the Company has any direct or indirect liability (including,
without limitation, as an endorser, guarantor, surety or otherwise).:

The Company has performed all obligations required to be performed by it in
connection with all contracts required to be disclosed Parent Company, and, to
Company’s knowledge, there is no existing or threatened default under or
violation of any of such contracts by any other party thereto.

4.17

Litigation. To Company’s knowledge, there exists no state of facts or event
which would reasonably be expected to form the basis for such a claim,
litigation, investigation or proceeding.  No arbitration award, judgment, order,
decree or similar restriction is outstanding against or relating to the Company
or its assets, business or products.

4.18

Insider Interests.  No Affiliate, possess any direct or indirect financial
interest in, or is a stockholder, director, officer or employee of, any Person
which is a supplier, customer, lessor, lessee or competitor of the Company, and
no Affiliate, has any rights or interests, whether as a licensor, licensee or
otherwise, in or to any Intellectual Properties that are owned by, licensed to,
or used by the Company.  For purposes of this Section 6.22, ownership of less
than two percent of the outstanding securities of any issuer which are traded on
a national securities exchange or are quoted on the over-the-counter market
shall be deemed not to be a “financial interest,” and the owner thereof shall be
deemed not to be a “stockholder” of such issuer.

4.19

Disclosure.  No representation or warranty of Seller in this Agreement omits to
state a material fact necessary to make the statements herein, in light of the
circumstances in which they were made, not misleading.  There is no fact
actually known to Seller that has specific application to Seller or the Company
(other than general economic or industry conditions) that materially adversely
affects or, as far as Seller can reasonably foresee, materially threatens, the
assets, business, financial condition, or results of operations of the Company
that has not been set forth in this Agreement or the Sections.

4.20

Brokers.  No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement or any ancillary document based upon arrangements
made by or on behalf of the Company.

4.21

No Other Representations and Warranties.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS ARTICLE 4, (A) NEITHER COMPANY NOR ANY OF ITS
REPRESENTATIVES, AGENTS, OR AFFILIATES MAKES ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY OR CONDITION WITH RESPECT TO THE COMPANY OR WITH
RESPECT TO ANY OTHER INFORMATION PROVIDED, OR MADE AVAILABLE, TO PARENT OR ANY
OF ITS AFFILIATES, AGENTS OR REPRESENTATIVES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND (B) SELLER DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS,
WARRANTIES AND CONDITIONS IN ANY FORM WHATSOEVER, WHETHER EXPRESS OR IMPLIED.




6




--------------------------------------------------------------------------------




ARTICLE 5

PARENT REPRESENTATIONS AND WARRANTIES CONCERNING THE PARENT ENTITIES

Parent represents and warrants to Company that, except as otherwise set forth in
Section 5 to this Agreement, the following statements contained in this
Article 5 are true and correct as of the date of this Agreement.

5.1

Organization and Good Standing.  Each of the Parent Entities is a corporation
duly incorporated, or limited liability company duly organized, as applicable,
validly existing and in good standing under its applicable laws of its State of
incorporation.  Section 5.1 contains a complete and accurate copy of the
Articles of Incorporation / Articles of Organization and the By-Laws (or similar
documentation) of each of the Parent Entities, including all amendments thereto.
 Each Parent Entity has all requisite corporate power and authority to own and
lease its assets as they are now being owned and leased, respectively, and to
operate its business as it is now being operated.  Each Parent Entity is duly
qualified or licensed to do business as a foreign corporation in, and is in good
standing in, each jurisdiction in which the nature of its business or the
ownership of its properties requires it to be so qualified or licensed, except
where the failure to be so qualified or licensed would not have a material
adverse effect on the business, operations or financial condition of such Parent
Entity.  Section 5.1 sets forth a complete and accurate list of all directors
and officers of each Parent Entity.

5.2

Capital Stock.  The total authorized capital stock of each Parent Entity
consists of 400,000,000 common shares and 50,000,000 preferred shares of stock.
 Of such authorized shares, the total number of shares issued and outstanding is
295,000,000, and all of such issued and outstanding shares of each subsidiary
are owned of record and beneficially by Parent as set forth on Section 5.2.  All
of the shares of capital stock or units of membership interest, as the case may
be, have been duly authorized and validly issued, are fully paid and
nonassessable, and have been issued in compliance with (and since issuance, have
not been transferred except in compliance with) all applicable federal and state
securities laws and any preemptive rights, rights of first refusal, or similar
rights of any Person.  Except as set forth on Section 5.2, there does not exist
nor is there outstanding any security or other right granted or issued to any
Person by any Parent Entity to cause each Parent Entity to issue or sell, any
shares of capital stock or membership interests of each Parent Entity to any
Person (including, but not limited to, any warrant, stock option, convertible
debt obligation, subscription for stock or securities convertible into stock or
other equity interests of a Parent Entity, or any other similar right, security,
instrument or agreement).  Upon consummation of the Closing, shareholders of the
Company will own the shares comprising the Equity Consideration free and clear
of all Liens.

5.3

Subsidiaries; Other Ventures. No Parent Entity owns, of record or beneficially,
any stock or other equity ownership interest in any other corporation or other
business entity, have no obligation (whether fixed, accrued or contingent) to
purchase or acquire any such stock or other equity ownership interest, and are
not a partner or member in any partnership, limited liability company or other
business entity.

5.4

Noncontravention.  The execution, delivery and performance of this Agreement,
Parent and Merger Sub and the consummation of the transactions contemplated
hereby will not violate any Law by which the same or any of their assets is
bound, and will not result in a breach or violation of, or constitute a default
under, or result in a loss of any material benefit under, or give rise to a
right of any party to accelerate, amend, suspend, renegotiate, modify, terminate
or rescind, any material contract, agreement, instrument or indenture to which
Stacy or a Parent Entity is a party or to which any asset of Stacy or a Parent
Entity is bound.

5.5

Financial Statements.  The Parent is a fully reporting public entity with
audited and reviewed Financial Statements available via the Securities and
Exchange Commission website at www.sec.gov.  The Parent Entities’ Financial
Statements were prepared from the books of account of the Parent Entities and
present fairly the financial position of the Parent Entities at the dates
indicated and the results of their respective operations and cash flows for each
of the periods indicated in conformity with GAAP.  The books of account of each
Parent Entity accurately reflect all items of income and expense (including, but
not limited to, accruals) and all assets and liabilities of the Parent Entities
in accordance with normal accrual accounting practices, subject to customary
year-end adjustments of a normal, recurring type which would not be material in
the aggregate.

5.6

No Material Adverse Change.  Since the date of the PE Interim Balance Sheet
there has not been any material adverse change in the business, operations,
properties, assets or condition of any of the Parent Entities, and, to Parent’s
knowledge, no event has occurred or circumstance exists that would reasonably be
expected to result in such a material adverse change.

5.7

Absence of Undisclosed Liabilities.  No Parent Entity has any liabilities,
whether currently due, accrued, contingent, unknown or otherwise, other than:
 (a) liabilities reflected or reserved against on the PE Interim Balance Sheet;
(b) liabilities incurred in the ordinary course of business since the date of
the PE Interim Balance Sheet; (c) liabilities under contracts disclosed in
Section 5.18; and (d) liabilities which could not, either individually or in the
aggregate, have any material adverse effect upon the business, financial
condition, results of operations or properties of any Parent Entity.




7




--------------------------------------------------------------------------------




5.8

Absence of Certain Changes or Events.  Since the date of the PE Interim Balance
Sheet, each Parent Entity has been operated only in the ordinary course of
business on a basis consistent with past practice, and:

(a)

there has not occurred any change in the business or financial condition of the
any Parent Entity that has resulted or, to Parent’s knowledge, is reasonably
likely to result, in a material adverse effect on the business, financial
condition, results of operations or properties of a Parent Entity;

(b)

there has not been any change in any accounting policies or practices of any
Parent Entity, including, without limitation, practices with respect to the
payment of accounts payable, the collection of accounts receivable, or the
timing of such payments or collections;

(c)

no Parent Entity has declared or paid any dividend or other distribution in cash
or in property on or in respect of, and has not repurchased or redeemed any
shares of its capital stock or any options, warrants or other rights to purchase
such stock;

(d)

no Parent Entity has sold, transferred or subjected to any Lien, nor committed
to sell, transfer or subjected to any Lien, any tangible or intangible assets
having a current book value in excess of $5,000 individually or in excess of
$25,000 in the aggregate, except for sales of inventory in the ordinary course
of business, and except for Permitted Liens;

(e)

no Parent Entity has purchased or leased, nor committed to purchase or lease,
any asset for more than $5,000 individually or in excess of $25,000 in the
aggregate;

(f)

no Parent Entity has canceled any debts in excess of $10,000 owed to it or
released any claims possessed by it other than in the ordinary course of
business, except for any debts or claims for which adequate reserves had been
established in the Parent Entities Year-End Balance Sheet or in the PE Interim
Balance Sheet;

(g)

no Parent Entity has suffered any theft, damage, destruction or loss of or to
any tangible asset or assets having a fair market value in excess of $5,000
individually or in the aggregate;

(h)

no Parent Entity has made, granted, accrued or committed to make, grant or
accrue any loan or bonus, or any wage, salary or compensation increase, or any
director, officer, employee or consultant, or any increase in any amounts
payable under any employee benefit plan or arrangement, and no Parent Entity has
amended or terminated any existing employee benefit plan or arrangement or
adopted any new employee benefit plan or arrangement;

(i)

no Parent Entity has made or committed to make, or incurred any obligation to
make, any loan or contribution to the capital of any Person;

(j)

no Parent Entity has performed or entered into any transaction with any of its
Affiliates on terms less favorable to such Parent Entity in any material respect
than would be obtainable at the time in a comparable transaction with a Person
who is not such an Affiliate; and

(k)

no Parent Entity has entered into any agreement, whether written or oral, to do
any of the foregoing.

5.9

Parent Entity Taxes.  All Tax returns, reports and declarations (collectively,
“PE Tax Returns”) required by any governmental authority of any jurisdiction to
be filed by or on behalf of each Parent Entity in connection with the
properties, business, income, expenses, net worth or corporate status of such
Parent Entity have been timely filed, and the returns which have been filed
reflect accurately all liability for PE Taxes for the periods covered thereby.
 All taxes and governmental charges, including, without limitation, interest and
penalties (collectively, “PE Taxes”) due in connection with the properties,
business, income, expenses, net worth or corporate status of each Parent Entity
have been paid, other than PE Taxes which are not yet due or which, if due, are
not delinquent, or are being contested in good faith, or have not been finally
determined and for which, in any case, adequate reserves have been established
on the PE Interim Balance Sheet.  There are no Tax claims, audits or proceedings
pending or, to Parent’s knowledge, threatened in connection with the properties,
business, income, expenses, net worth or corporate status of each Parent Entity.
 There are not currently in force any extensions of time with respect to the
date on which the PE Tax Return is or was due to be filed by or on behalf of the
Parent Entities, or any waivers or agreements for the extension of time for the
assessment or payment of any Tax.  Except as disclosed in the Financial
Statements, all PE Taxes which the Parent Entities have been required to collect
or withhold have been duly collected or withheld and, to the extent required
when due on or before the Closing Date, have been or will be duly paid to the
proper taxing authority.

5.10

Employees.  The Parent has withheld or collected from its employees the amount
of all PE Taxes required to be withheld or collected therefrom and has paid the
same when due to the proper governmental authorities.  There are no pending or,
to Parent’s knowledge, threatened controversies, grievances or claims by any
employee or former employee of the Parent with respect to his employment or any
compensation or benefits incident thereto, including, but not limited to, claims
of sexual harassment,




8




--------------------------------------------------------------------------------

unlawful discrimination or claims arising under workers’ compensation laws.  No
Parent Entity has ever been a party to, nor does it have any liability as a
successor or otherwise under, any collective bargaining agreement, and, to
Parent’s knowledge, there has never been any attempt by a labor organization to
organize each Parent Entity’s employees into a collective bargaining unit.

5.11

Parent Entity Employee Benefit Plans.  The Parent currently has and has never
offered an Employee Benefit Plan.

5.12

Environmental, Health and Safety Matters.  

(a)

Each Parent Entity has been and is in compliance with all applicable
Environmental, Health and Safety Laws.  Each Parent Entity has obtained, has
maintained in full force and effect, has operated, and is operating in
compliance with all permits, licenses, certificates of compliance, approvals and
other authorizations which are required under Environmental, Health and Safety
Laws.  No Hazardous Materials have been generated, treated, contained, handled,
located, used, manufactured, processed, buried, incinerated, deposited, stored,
spilled or released at, on, or under any real property during any period of time
in which a Parent Entity has owned, leased or occupied such real property or, to
Parent’s knowledge, at any time before any Parent Entity owned, leased or
occupied such real property, except in compliance with all applicable
Environmental, Health and Safety Laws.  To Parent’s knowledge, there has not
been any release of Hazardous Materials at or from any properties adjacent to
any current facilities of a Parent Entity.  No real property currently owned,
leased or occupied by a Parent Entity contains any asbestos, nor are any
aboveground or underground storage tanks located on or under such real property.
 No Parent Entity has received any notice or allegation that a Parent Entity is
or might be responsible for any release of Hazardous Materials, or liable for
any costs or remediation arising under or required by any Environmental, Health
or Safety Law, or required to modify its operations or any real property owned,
leased or occupied by it in order to comply with any Environmental, Health or
Safety Law.

5.13

Permits; Compliance with Laws.  Each Parent Entity has been for the past five
(5) years and is currently in material compliance with all applicable Laws and
possesses all licenses, permits, authorizations and certificates from any
governmental authority which are required under any applicable Law with respect
to the operation of its business as presently conducted.  Neither any Parent
Entity nor Stacy has received any written notice or allegation alleging any
noncompliance by a Parent Entity with any applicable Law.

5.14

Real and Personal Properties.

(a)

Real Property.  The Parent’s public filings identify all real property presently
or formerly demised or proposed to be demised by a lease or sublease
(collectively, the “PE Leases”) to a Parent Entity or otherwise occupied by a
Parent Entity.

(b)

Real Property Leases.  The Parent’s public filings identify all of the PE
Leases.  Each PE Lease for an existing property is in full force and effect, and
each respective Parent Entity holds a valid and existing leasehold interest
under each of the PE Leases to which it is a party for the terms set forth
therein, respectively.  No Parent Entity is in default under a PE Lease, and, to
Parent’s knowledge, no events have occurred and no circumstances exist which, if
unremedied, and whether with or without notice or the passage of time or both,
would result in such a default.

(c)

Title to Assets.  Each Parent Entity owns, with good title, and in every case
free and clear of all Liens except Permitted Liens, all of the properties and
assets which it purports to own (whether real, personal or mixed, and whether
tangible or intangible), including all properties and assets reflected on the PE
Interim Balance Sheet, other than assets disposed of in the ordinary course of
business since the date of the PE Interim Balance Sheet.

(d)

Condition of Assets.  All of the tangible assets owned or leased by a Parent
Entity is in good operating condition, normal wear and tear excepted, and
neither require nor are reasonably expected to require any special or
extraordinary expenditures to remain in such condition beyond maintenance and
repairs necessary in the ordinary course of business, and are capable of being
used for their intended purpose in the ordinary course of business consistent
with past practice.

5.15

PE Intellectual Properties. A list of (i) all Parent Intellectual Property
Assets, including an indication whether the Parent Entity Intellectual Property
Assets are owned by a Parent Entity or a third party, and (ii) each license,
agreement or other arrangement (written or oral) relating to the Parent Entity
Intellectual Property Asset to which a Parent Entity is a party can be found in
the Parent's public filings.  Each Parent Entity is the record owner of all
right, title and interest in and to its Parent Entity Intellectual Property
Asset, free and clear of all Liens, and the transactions contemplated by this
Agreement will not alter or otherwise impair such ownership in or right to use
the Company Intellectual Property Asset.  The Parent Entity Intellectual
Property Assets do not infringe upon the proprietary rights of any other Person,
whether or not registered, patented or copyrighted.  To Parent’s knowledge, no
Person is infringing upon or improperly using the Parent Entity Intellectual
Property Assets.  There are no claims pending and to Parent’s knowledge, no
threatened claims, with respect to the a Parent Entity’s or any other Person’s
ownership of the Parent Entity Intellectual Property Assets nor is the Parent
Entity Intellectual Property Assets subject to any outstanding order, decree,
judgment, stipulation, injunction, written restriction or agreement restricting
the scope or use thereof.




9




--------------------------------------------------------------------------------




5.16

Material Contracts.  There are no agreements or contracts (whether in writing or
oral) to which a Parent Entity is a party or pursuant to which the Parent Entity
has any direct or indirect liability (including, without limitation, as an
endorser, guarantor, surety or otherwise):

(a)

contracts or group of related contracts with the same party providing for the
purchase of goods or services by a Parent Entity and under which the undelivered
balance of such goods or services has a purchase price in excess of $5,000;

(b)

contracts or group of related contracts with the same party providing for the
sale of goods or services by a Parent Entity and under which the undelivered
balance of such goods or services has a sale price in excess of $5,000;

(c)

contracts relating to the borrowing of money, to the granting by a Parent Entity
of a Lien on any of its assets, or any guaranty by a Parent Entity of any
obligation of another Person in respect of borrowed money or otherwise;

(d)

contracts with dealers, distributors or sales representatives;

(e)

contracts for the employment or engagement of any employee, officer, consultant
or management advisor, including any contract with any labor union;

(f)

contracts limiting the freedom of a Parent Entity to engage in any business
anywhere in the world, or which require a Parent Entity to maintain the
confidentiality of information;

(g)

contracts pursuant to which a Parent Entity is a lessor or a lessee of, or holds
or operates any tangible personal property owned by another Person, for which
the aggregate annual rent or lease charges exceed $5,000;

(h)

contracts pursuant to which a Parent Entity is a licensor or licensee of any
Intellectual Properties (including, but not limited to, “off the shelf”
software);

(i)

stock option contracts, warrants or subscription contracts for the purchase of
capital stock of a Parent Entity;

(j)

contracts restricting the transfer of capital stock of a Parent Entity, or
obligating a Parent Entity to repurchase any shares of its capital stock, or
relating to the voting of stock or the election of directors of a Parent Entity;

(k)

contracts or commitments for the purchase, sale or lease of capital assets in
excess of $5,000 individually;

(l)

contracts for the past, present or future acquisition or disposition by the
Company of all or substantially all of the capital stock, other equity
interests, or assets of any Person, or of assets constituting a product line or
business unit of any Person;

(m)

contracts not otherwise described above in this Section 7.18 with Seller, or any
officer, director, employee or consultant of a Parent Entity, or any Affiliate
of any such Person;

(n)

contracts not entered into in the ordinary course of business and consistent
with past practice; and

(o)

all commitments by or on behalf of a Parent Entity to enter into any contract
described in the foregoing paragraphs (i) through (xiv).

Parent has made available to Company correct and complete copies of each written
contract and an accurate and complete written description of the material terms
of each unwritten contract thereon, in each case including amendments thereto.
 Each Parent Entity has performed all obligations required to be performed by it
in connection with all contracts, and, to Parent’s knowledge, there is no
existing or threatened default under or violation of any of such contracts by
any other party thereto.

5.17

Litigation.  There is no current or threatened litigation against the Parent
Entities.

5.18

Insider Interests.  No Affiliate, possess any direct or indirect financial
interest in, or is a stockholder, director, officer or employee of, any Person
which is a supplier, customer, lessor, lessee or competitor of a Parent Entity
and no Affiliate, has any rights or interests, whether as a licensor, licensee
or otherwise, in or to any Intellectual Properties that are owned by, licensed
to, or used by a Parent Entity.  For purposes of this Section 5.22, ownership of
less than two percent of the outstanding securities of any issuer which are
traded on a national securities exchange or are quoted on the over-the-counter
market shall be deemed not to be a “financial interest,” and the owner thereof
shall be deemed not to be a “stockholder” of such issuer.




10




--------------------------------------------------------------------------------




5.19

Disclosure.  No representation or warranty of Parent in this Agreement omits to
state a material fact necessary to make the statements herein, in light of the
circumstances in which they were made, not misleading.  There is no fact
actually known to Parent that has specific application to any Parent Entity
(other than general economic or industry conditions) that materially adversely
affects or, as far as Parent can reasonably foresee, materially threatens, the
assets, business, financial condition, or results of operations of a Parent
Entity that has not been set forth in this Agreement or the Sections.

5.20

Brokers.  No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement or any ancillary document based upon arrangements
made by or on behalf of the Company.

5.21

No Other Representations and Warranties.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS ARTICLE 5, (A) NEITHER PARENT NOR ANY OF ITS
REPRESENTATIVES, AGENTS, OR AFFILIATES MAKES ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY OR CONDITION WITH RESPECT TO THE PARENT ENTITIES OR
WITH RESPECT TO ANY OTHER INFORMATION PROVIDED, OR MADE AVAILABLE, TO COMPANY OR
ANY OF ITS AFFILIATES, AGENTS OR REPRESENTATIVES IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY AND (B) PARENT AND STACY DISCLAIM ANY AND ALL
OTHER REPRESENTATIONS, WARRANTIES AND CONDITIONS IN ANY FORM WHATSOEVER, WHETHER
EXPRESS OR IMPLIED.

ARTICLE 6

CLOSING CONDITIONS AND DELIVERIES

6.1

Conditions to Parent’s Obligation to Close.  The obligation of Parent to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction, at or before the Effective Time, of the following conditions:

Company shall deliver to Parent the following items, each being in form and
substance satisfactory to Parent and Stacy:

(a)

Resignations.  The written resignation, effective as of the Closing, of each
director and officer of the Company whom Parent shall have requested to resign;

(b)

Conversion Notices.  Notices of conversion from all holders of the Company’s
Preferred Stock;

(c)

Consents.  Consents to the transactions herein contemplated from the Company’s
Officers;

(d)

Proof of Good Standing.  Valid proof indicating the good standing of the Company
 to conduct business from the Secretary of State of Florida, and each other
state where the Company is qualified to conduct business.  Printouts from the
Divisions of Corporations’ websites may serve as valid proof;

(e)

Books.  Complete originals of all existing corporate minute books and stock
record books of the Company;

(f)

Shareholder Consents.  Company shall deliver to Parent the consent of holders at
least fifty percent (50%) of the outstanding common stock of Company and have
notified the Company shareholders of their appraisal and dissenters rights;

(g)

Accuracy of Representations and Warranties.  All representations and warranties
set forth in this Agreement of Company shall be true, accurate and complete as
of the Closing; and

(h)

Other Documents.  Each other document and instrument required to be delivered to
Parent pursuant to the terms of this Agreement.

6.2

Conditions to Company’s Obligation to Close.  The obligations of Company to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction, at or before the Closing, of the following conditions:

Parent shall deliver the following items each being in form and substance
satisfactory to Company:

(a)

Closing Payment.  The Equity Consideration in form and substance acceptable to
Seller;

(b)

Preferred Stock Designation. Parent shall have filed with the Secretary of the
State of Nevada a certificate of designation substantially in the form of
Section 6.2(ii);

(c)

Accuracy of Representations and Warranties.  All representations and warranties
set forth in this Agreement of Parent shall be true, accurate and complete as of
the Closing; and




11




--------------------------------------------------------------------------------




(d)

Other Documents.  Each other document and instrument required to be delivered to
Seller pursuant to the terms of this Agreement.

ARTICLE 7

ADDITIONAL COVENANTS

7.1

Further Assurances.  Parent and Company will execute and deliver to the other
parties hereto any and all other documents and instruments, and do and perform
such acts, in addition to those expressly provided for herein, as may be
reasonably necessary to carry out or evidence the transactions contemplated by
this Agreement, whether at or after the Closing.

7.2

Expenses.  Parent will pay all fees and expenses incident to the transactions
contemplated by this Agreement which are incurred by Parent and Company.

7.3

No Assignments.  No assignment by Parent or Company of this Agreement or any
right or obligation hereunder may be made without the prior written consent of
Parent or Company as the case may be.

7.4

Tax Matters.  

(a)

Cooperation on Tax Matters.  Parent and Company shall cooperate fully, as and to
the extent reasonably requested by Parent, on the one hand, and Company, on the
other hand, in connection with the filing of Tax Returns and any audit,
litigation or other proceeding (a “Tax Proceeding”) with respect to Company
Taxes.  Such cooperation shall include provisions relating to the request for
records or other information which are reasonably relevant to any such Tax
Proceeding and making persons available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  

(b)

Certain Taxes.  All transfer, documentary, sales, use, stamp, registration and
other such Taxes or fees incurred in connection with the sale of the Shares
(“Company Transaction Taxes”) shall be paid by each Shareholder when due, and
each Shareholder shall, at his own expense, file any and all required Tax
Returns and other documentation with respect to all such Company Transaction
Taxes.

ARTICLE 8

CERTAIN DEFINITIONS

When used in this Agreement, the following terms in all of their tenses, cases
and correlative forms shall have the meanings assigned to them in this
Article 12, or elsewhere in this Agreement as indicated in this Article 12:

An “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with the referenced Person,
and any officer, director or general partner of such referenced Person. For
purposes of this definition, “control” of any Person means possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting capital
stock, by contract, or otherwise.

“Agreement” means this Agreement and Plan of Merger.

“Parent Entities” means Parent, Merger Sub, and each Subsidiary of Parent (as
set forth in the definition of “Subsidiary” below).

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“GAAP” means generally accepted accounting principles, as in effect in the
United States from time to time and applied on a consistent basis.

“IRS” means the Internal Revenue Service.  

“Intellectual Property Assets” shall mean, on a world-wide basis, all business
names, fictitious names, tradenames, trademarks, service marks, all common law
rights therein, and all registrations and applications therefor (collectively,
the “Trademarks”), all patents and patent applications (collectively, the
“Patents”), all copyrights, copyright applications and registrations in both
published and unpublished works, including computer software (collectively, the
“Copyrights”), and all know-how, trade secrets, confidential information,
software not previously copyrighted, technical information, and other
proprietary information (collectively, the “Proprietary Information”), in each
case, owned, controlled, used or licensed by the applicable party in the conduct
of its business, whether in the United States or any foreign country.




12




--------------------------------------------------------------------------------




“Law” means any common law and any federal, state, regional, local or foreign
law, statute, ordinance, rule, regulation or order.

“Lien” means any lien, charge, easement, encumbrance, security interest, adverse
claim, or any other title defect, transfer restriction or other restriction of
any kind.

“Parent” means DMH International, Inc., a Nevada corporation.

“Parent Entities” means Parent, Merger Sub, and each Subsidiary of Parent (as
set forth in the definition of “Subsidiary” below).

“Permitted Liens” means (i) Liens for current taxes and assessments not yet due
and payable or being contested in good faith by appropriate proceedings,
(ii) Liens imposed by law and incurred in the ordinary course of business for
obligations not yet due to carriers, warehousemen, laborers, materialmen or the
like or being contested in good faith by appropriate proceedings, (iii) Liens in
respect of pledges or deposits under workers’ compensation laws, and (iv) Liens
arising out of leases with third parties entered into in the ordinary course of
business (to the extent disclosed on the Disclosure Schedules).

“Person” means an individual, a corporation, a limited liability company, a
partnership, a trust, an unincorporated association, a government or any agency,
instrumentality or political subdivision of a government, or any other entity or
organization.

“Subsidiary” means, with respect to any Person, any other Person, whether
incorporated or unincorporated, of which (i) such Person or any other Subsidiary
of such Person is a general partner (excluding such partnerships where such
Person or any Subsidiary of such Person does not have a majority of the voting
interest in such partnership) or (ii) at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions with respect to
such Person is directly or indirectly owned or controlled by such Person or by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries.  For purposes hereof, Touch Medical, Inc., is a subsidiary of
Parent.

The phrase “to Company’s knowledge” means within the actual knowledge of Company
or Mark Szporka or Randy Lubinsky or George England, together with the knowledge
such person should have had after making a reasonable inquiry of each of the
Company’s personnel and reasonable investigation and review of each of the
Company’s books and records, solely, however, as such personnel and books and
records relates to the subject matter of the claim or investigation at hand.

The phrase “to Parent’s knowledge” means within the actual knowledge of Parent
or Rik Deitsch or Jason Barry, together with the knowledge such person should
have had after making a reasonable inquiry of each of the Parent Entities’
personnel and reasonable investigation and review of each of the Parent
Entities’ books and records, solely, however, as such personnel and books and
records relates to the subject matter of the claim or investigation at hand.

ARTICLE 9

CONSTRUCTION; MISCELLANEOUS PROVISIONS

9.1

Notices.  All notices required to be given or delivered pursuant to this
Agreement shall be in writing, and shall be given or delivered as follows:

(a)

If to Parent, to:

DMH International, Inc.

12502 West Atlantic Blvd.

Coral Springs, FL 33071

Attention:  Rik Deitsch, President

(b)

If to Company:

Virtual Physician’s Network, Inc.

1030 N. Orange Avenue

Suite 300

Orlando, FL 32801

or in any case, to such other address for a party as to which notice shall have
been given to each other party hereto in accordance with this Section.  Notices
so addressed shall be deemed to have been duly given (i) on the third business
day after the day of registration, if sent by registered or certified U.S. Mail,
first-class postage prepaid, or (ii) on the next business day following the
documented acceptance thereof for next-day delivery by a national overnight air
courier service, or (iii) when actually received, if earlier.




13




--------------------------------------------------------------------------------




9.2

Entire Agreement.  This Agreement and the sections and exhibits hereto
constitute the exclusive statement of the agreement among Parent, and Company
concerning the subject matter hereof, and supersedes all other prior agreements,
oral or written, among or between any of the parties hereto concerning such
subject matter.  All negotiations among or between any of the parties hereto are
superseded by this Agreement, and there are no representations, warranties,
promises, understandings or agreements, oral or written, in relation to the
subject matter hereof among or between any of the parties hereto other than
those expressly set forth or expressly incorporated herein.

9.3

Modification and Waiver.  No amendment, modification, or waiver of this
Agreement or any provision hereof, including the provisions of this sentence,
shall be effective or enforceable as against a party hereto unless made in a
written instrument which specifically references this Agreement and which is
signed by the party against whom enforcement of such amendment, modification or
waiver is sought.  Except as may otherwise be expressly provided herein, the
failure of any Person to enforce at any time, or for any period of time, any
provision of this Agreement shall not be construed as a waiver of any provision
of this Agreement or of the right of any such Person to enforce each and every
provision of this Agreement, and no single or partial exercise of any right
hereunder shall preclude any other or further exercise of that or any other
right.

9.4

Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of Parent, and Company and their respective successors and permitted
assigns of Parent, and Company.

9.5

Headings.  The article and section headings used in this Agreement are intended
solely for convenience of reference, do not themselves form a part of this
Agreement, and may not be given effect in the interpretation or construction of
this Agreement.

9.6

Number and Gender.  Whenever the context requires in this Agreement, the
masculine gender includes the feminine or neuter, the neuter gender includes the
masculine or feminine, the singular number includes the plural, and the plural
number includes the singular.

9.7

Inclusion.  In every place where it is used in this Agreement, the word
“including” is intended and shall be construed to mean “including, without
limitation”.

9.8

Counterparts; Signature Pages.  This Agreement may be executed and delivered in
multiple counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.  This Agreement may
be executed and delivered with separate signature pages with the same effect as
though all parties had executed and delivered the same signature page.

9.9

Third Parties.  Except as may otherwise be expressly stated herein, no provision
of this Agreement is intended or shall be construed to confer on any Person,
other than the parties hereto, any rights hereunder.

9.10

Sections and Exhibits.  The sections and exhibits referenced in this Agreement
constitute an integral part of this Agreement as if fully rewritten herein. All
references in this document to “this Agreement” and the terms “herein,”
“hereof,” “hereunder” and the like shall be deemed to include all of such
sections and exhibits.

9.11

Time Periods.  Any action required hereunder to be taken within a certain number
of days shall, except as may otherwise be expressly provided herein, be taken
within that number of calendar days; provided, however, that if the last day for
taking such action falls on a Saturday, a Sunday, or a legal holiday, the period
during which such action may be taken shall automatically be extended to the
next business day.

9.12

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to the choice-of-laws or
conflicts-of-laws provisions thereof.




[Remainder of this page intentionally left blank]




14




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement and Plan of Merger as of the date first written above.







 

PARENT:

 

 

 

DMH INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Rik J Deitsch

 

 

Rik J Deitsch

 

 

 

 

 

 

 

COMPANY:

 

 

 

VIRTUAL PHYSICIAN’S NETWORK, INC.

 

 

 

 

 

 

 

By:

/s/ George England

 

 

George England

 

 

 

 

 

 

 

DMH ACQUISITION SUBSIDIARY, INC

 

 

 

 

 

 

 

By:

/s/ Rik J Deitsch

 

 

Rik J Deitsch









